DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to the Specification received on 11/24/2020 are acknowledged.
The amendment filed 11/24/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraphs 112 and 113 and the Table of Elements have all been amended to specify that the fingers are identified by reference number 121 which was not in the original Drawings. The newly added identification of reference number 121 in the Specification as representing the “fingers” in combination with the addition of the reference number 121 into Fig 5E constitutes new matter because the original 
Paragraph 119 and the Table of Elements have both been amended to specify that the sensor is identified by reference number 148 which was not in the original Drawings. The newly-added identification of reference number 148 in the Specification as representing the “sensor” in combination with the addition of reference number 148 into Fig 14 constitutes new matter because the original disclosure does not provide support for the sensor absolutely being at the location identified with the lead line of 148 in Fig 14. 
Paragraph 144 has been amended to specify that the edges are identified by reference number 169 which was not in the original Drawings. The newly-added identification of reference number 169 in the Specification as representing the “edges” in combination with the addition of reference number 169 into Fig 9C constitutes new matter because the original disclosure does not provide support for the edges absolutely being at the location identified with the lead line of 169 in Fig 9C. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings received on 11/24/2020 are acknowledged.
The drawings filed 11/24/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:  
in combination with newly-added identification of reference number 121 in the Specification as representing the “fingers” constitutes new matter because the original disclosure does not provide support for the “fingers” absolutely being the structure identified in amended Fig 5E. Rather, there are numerous structures shown in Fig 5E that could potentially be the “fingers” based on the original disclosure. 
The inclusion of reference number 169 in Fig 9C. The addition of number 169 into Fig 9C in combination with newly-added identification of reference number 169 in the Specification as representing the “edges” constitutes new matter because the original disclosure does not provide support for the “edges” absolutely being the structure identified in amended Fig 9C. Rather, there are numerous structures shown in Fig 9C that could potentially be the “edge” based on the original disclosure. Additionally, the lead line of newly-added reference number 169 points to the “edge” being an edge of the “rib” – however, as claimed, the rib and the edge are different structures (“a rib and an edge”, not a rib and an edge of the rib).
The inclusion of reference number 148 in Fig 14.  The addition of number 148 into Fig 14 in combination with newly-added identification of reference number 148 in the Specification as representing the “sensor” constitutes new matter because the original disclosure does not provide support for the “sensor” absolutely being at the location identified with the lead line of 148 in Fig 14.  Rather, there are numerous structures show in Fig 14 that could potentially be the “sensor” based on the original disclosure.
Applicant is required to remove the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 157: “tab extending from a cartridge surface” and corresponding “detent feature located in the applicator”
Claim 158: “tabs that are moved from a first position to a second position by the vessel when the vessel is properly loaded”
Claim 159: “an edge” of the splay shield
Claim 180: “force interlock”  
Detailed illustration of each of these features is essential for a proper understanding of the invention. No new matter should be entered. These objections were set forth in the prior Office Action and argued by Applicant in the 11/24/2020 reply – these arguments are addressed in the “Response to Arguments” section below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 155, 158, 160, 162, 177, 179 and 180 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masterson et al. (PG PUB 2012/0078161).
Re claim 155, Masterson discloses an apparatus (It is noted that the drawings of Masterson have not been provided with figure numbers, but each drawings is on a different sheet so this rejection will use the sheet numbers as figure numbers (i.e. the figure on “Sheet 1 of 5” is “Fig 1”, the figure on “Sheet 2 of 5” is “Fig 2”, etc.). The fully assembled apparatus is best seen in Fig 2 and Fig 3) for a controlled delivery of a therapeutic agent to a predetermined tissue site within a subject (Para 1) comprising: a cartridge assembly 200 (Fig 1,5) comprising an outer cartridge (labeled in annotated Fig A below), an inner cartridge (labeled in annotated Fig A below), a vessel (the syringe of assembly 300, as seen in Fig 1 and labeled in annotated Fig A below) configured to contain the therapeutic agent (Para 29), and a needle hub (attached to the needle of assembly 300, as seen in Fig 1 and labeled in annotated Fig A below), wherein the 

    PNG
    media_image1.png
    727
    1267
    media_image1.png
    Greyscale

Re claim 158, Masterson discloses that the vessel interlock comprises a mechanical interlock comprising tabs 202 (Fig 5) that are moved from a first position to a second position when the vessel is properly loaded in the vessel reservoir, whereby when the tabs are in the second position, the apparatus may be actuated (Para 43).
Re claim 160, Masterson discloses that the cartridge assembly further comprises a stick shield  250 (Fig 5) and a stick shield support 252 (Fig 5), wherein the stick shield support abuts the stick shield and prevents the stick shield from moving in a proximal direction in a ratcheting fashion (Para 66).  
Re claim 162, Masterson discloses that the stick shield comprises a first retaining wall (one of the “cantilevered tabs” of Para 66) which can prevent proximal movement of the stick shield in case of discharge of said apparatus at a first selected depth in the subject (Para 66) and a second retaining wall (another of the “cantilevered tabs” of Para 66) which can prevent proximal movement of the stick shield after discharge of said apparatus at a second selected depth in the subject (Para 66).
Re claim 177, Masterson discloses that the applicator further comprises a second source of energy comprising at least one spring and/or related spring device (“spring mechanism for automatic insertion of the electrode array and the injection needle into the target tissue”, Para 30) wherein, the second source of energy provides a driving force for insertion of the penetrating electrodes within the subject before or during the transfer of the therapeutic agent (Para 30).
 Re claim 179, Masterson discloses that the applicator comprises the controlled source of energy and an injection drive plunger 116 (Fig 3), wherein the controlled source of energy is an injection drive motor (“linear motor”, Para 36; Para 36 sets forth that a motor can be used instead of the “spring mechanism” of Para 30), such that the injection drive motor is configured to move the injection drive plunger so as to enable the transfer of the therapeutic agent (Para 36,47).
Re claim 180, Masterson discloses a force interlock (“safety system”, Para 56), wherein the force interlock senses a force applied against the subject and prevents the transfer of the therapeutic agent to the subject when insufficient force is applied (Para 56).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 159 is rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (PG PUB 2012/0078161) in view of Alchas et al. (PG PUB 2007/0005017).
Re claim 159, Masterson discloses all the claimed features except that the cartridge assembly comprises a splay shield that comprises a rib and an edge configured to engage with a skin of the subject and place the apparatus into tension perpendicular to a direction of needle deployment for administration of the therapeutic agent to the predetermined tissue site.  Alchas, however, teaches an apparatus 10 (Fig 3, having the shield 12 as seen in Fig 12) comprising a splay shield 12 (Fig 1,12), through which a needle moves (comparable to the needle electrodes and needle of Masterson), that comprises a rib 94 (Fig 12) and an edge 92 (Fig 12) configured to engage skin of the subject upon which the apparatus is used and place the apparatus into tension perpendicular to the direction of needle deployment for administration of a therapeutic agent to the predetermined tissue site (Para 62) for the purpose of deforming the tissue site such that fluid leakage is prevented (Para 53,62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Masterson to include a splay shield with a rib and an edge, as taught by .
Claim 178 is rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (PG PUB 2012/0078161) in view of Bernard et al. (US Pat 6,912,417).
Re claim 178, Masterson discloses all the claimed features except that the cartridge assembly further comprises one or more electrode contacts operatively connected to a proximal portion of each of the penetrating electrodes, wherein each electrode contact comprises an outer cartridge contact configured for power communication with electrical contacts on the applicator, wherein the electrical contacts on the applicator and each outer cartridge contact have a static interface therebetween.  Bernard, however, teaches an apparatus 200 (Fig 6) for controlled delivery of a therapeutic agent to a predetermined tissue site within a subject (Col 1, Lines 6-11) comprising an applicator 206 (Fig 6), a cartridge assembly 204 (Fig 6), a plurality of penetrating electrodes 208 (Fig 6) and an electrical field generator 216 (located within 226 in Fig 6; Col 16, Lines 43-45), wherein the cartridge assembly comprises one or more electrode contacts (at the proximal end of the electrodes, in contact with face 212; Col 16, Lines 56-58) operatively connected to a proximal portion of each of the penetrating electrodes (as seen in Fig 6), wherein each electrode contact comprises an outer cartridge contact configured for power communication with electrical contacts 212 (Fig 6) on the applicator (Col 16, Lines 56-68), wherein the electrical contacts on the applicator and each outer cartridge contact have a static interface therebetween (as seen in Fig 6) for the purpose of ensuring electrical continuity between the electrodes and the electrical field generator with a continuous and reliable .
Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (PG PUB 2012/0078161) in view of Afanasewicz et al. (PG PUB 2013/0023749).
Re claim 181, Masterson discloses all the claimed features except a controller and a force contact circuit wherein a feedback loop exists between said controller and said force contact circuit such that upon insertion of said plurality of penetrating electrodes in said predetermined tissue site, detection -6-Atty. Docket No. 34149-716.301Application No. 16/144,794Attorney Docket No. 34149-716.301of a change in an applied force prompts initiation of a check as to whether the penetrating electrodes remain inserted in said predetermined tissue site. Afanasewicz, however, teaches an apparatus 100b (Fig 10B) comprising a controller (“processing device”, Para 70) and a force contact circuit (“electronic indicator”, Para 70) wherein a feedback loop exists between said controller and said force contact circuit such that upon insertion of a plurality of needles (like needle electrodes of Masterson) in a predetermined tissue site, detection -6-Atty. Docket No. 34149-716.301Application No. 16/144,794Attorney Docket No. 34149-716.301of a change in an applied force prompts initiation of a check as to whether the needles remain inserted in said predetermined tissue site (Para 69) for the purpose of ensuring the efficacy of the medical procedure (Para 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Masterson to .

Allowable Subject Matter
Claims 157, 163 and 164 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims were previously indicated as containing allowable subject matter in the 8/24/2020 Detailed Action. Although claims 157 and 163 have been amended, their amendments do not affect the previously set forth reasons for indicating allowability. Please see the 8/24/2020 Detailed Action for a detailed statement of reasons for allowance.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant argues multiple previous and maintained objections to the drawings. To each of these arguments, the Examiner respectfully disagrees.
Regarding the requirement that the “tab” and “detent” of claim 157 be shown in the drawings, Applicant argues that these elements are not necessary for understanding of the subject matter to be patented. The Examiner respectfully disagrees. As per 37 CFR 1.83(a), the drawing in an application must show every feature of the invention specified in the claims except for conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the 
Regarding the requirement that the “tabs” of claim 158 be shown in the drawings, Applicant argues that the amendments to the Specification and to the Drawings overcomes this objection. The Examiner respectfully disagrees. As set forth above, these amendments constitute new matter and therefore cannot provide support for the originally claimed tabs. Additionally, Applicant’s assertion that the “tabs” are the same structure as that which is referred to as “fingers” in the specification is not persuasive as there is no support in the original disclosure for both terminology being used when referring to one structure. 
Regarding the requirement that the “edge” of claim 159 be shown in the drawings, Applicant argues that the amendments to the Specification and to the Drawings overcomes this objection. The Examiner respectfully disagrees. As set forth above, these amendments constitute new matter and therefore cannot provide support for the originally claimed edge.
Regarding the requirement that the “force interlock” of claim 180 be shown in the drawings, Applicant argues that reference characters 128, 160, 162, 164 and 434 are described in Para 138 and 139 as forming the “force interlock”. The Examiner respectfully disagrees. Para 138 recites a “force detection interlock subsystem” but not 
Applicant argues that “Masterson fails to disclose an apparatus having a vessel interlock ‘configured to lock out the apparatus from actuation until the vessel is loaded properly in the vessel reservoir’”. The Examiner respectfully disagrees.
Specifically, Applicant argues that “the apparatus, as disclosed by Masterson, is able to insert a cartridge into the applicator and actuate the injection mechanism without having a vessel containing the therapeutic agent loaded into the cartridge”. The Examiner acknowledges that Masterson does disclose an embodiment where the syringe (the claimed “vessel”) is separate from the applicator and placed therein by the user, but this is not the embodiment used in the rejection; rather, Para 32 sets forth that “the syringe can alternatively be pre-filled with an agent and packaged with the cartridge” and this is the embodiment used in the rejection; since the cartridge is provided with the syringe already loaded therein (and cannot be removed therefrom due to tabs 224, as described in Para 35), the option of inserting the cartridge into the applicator without the syringe is not possible with the utilized embodiment.
Additionally, Applicant argues that “there is, however, no disclosure or teaching by Masterson that said ‘receiver’ is configured to detect whether a vessel has been loaded within the cartridge when it is attached to the applicator”. The Examiner respectfully disagrees as detection of the cartridge, which is formed with the vessel already properly loaded therein as explained above, inherently means that the vessel being properly loaded in the vessel receiver is also detected. It is noted that the claim 
Applicant’s arguments directed to the 103 rejections are not persuasive in view of the above response, as none of the 103 rejections are specifically challenged in the response; rather, the arguments set forth that the 103 rejections “rise and fall” with the 102 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783